DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 30 April 2021, the status of the claims is as follows:
Claims 1-6, 9, 11-16, and 19 are currently amended; and 
Claims 7, 8, 10, 17, 18, and 20 are as originally filed.

3.	The objection to claim 1 is withdrawn in view of the Amendment, filed 30 April 2021.
4.	The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the Amendment, filed 30 April 2021.
Response to Arguments
5.	Applicant’s arguments, see Remarks, pp. 8-10, filed 30 April 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, but are moot in view of the new ground(s) of rejection, which was necessitated by amendment, as discussed below. 
Claims 1 and 11, as amended, still lack additional limitation(s) that either integrate the abstract idea into a practical application, under step 2A, prong 2, and/or 
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 1-10 are directed to an “analyte monitoring device”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  Claims 11-20 are directed to an “analyte monitoring system”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine. 
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, Claim(s) 1-20, recite the following mental process:
obtain a previous dropout compensated signal corresponding to a previous signal dropout;
…
determine an occurrence of a subsequent signal dropout for the plurality of signals;
determine a noise-filtered signal based on the plurality of signals;
determine whether a preset time period has elapsed between the previous signal dropout and the subsequent signal dropout;
if the preset time period has elapsed, select a first dropout compensated signal corresponding to the subsequent signal dropout based on the noise-filtered signal;

determine the monitored analyte level using the selected one of the first dropout compensation signal or the second dropout compensation signal; and
store the selected one of the first dropout compensation signal or the second dropout compensation signal.

The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor; and a memory, the memory storing instructions which, when executed by the processor, cause the analyte monitoring device to:” in claim 1, and “an analyte monitoring device, wherein the analyte monitoring device comprises one or more processors and a memory, the memory storing instructions which, when executed by the processor, cause the analyte monitoring device to:” in claim 11, nothing in the claim precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application because the additional limitations of “receive a plurality of signals corresponding to a monitored analyte level from an analyte sensor configured to be positioned at least in part in contact with a fluid under a skin of a subject” in claim 1, and “an analyte sensor configured to generate a plurality of signals corresponding to a monitored analyte level when the analyte sensor is positioned at least in part in contact with a fluid under a skin of a subject” and “receive the plurality of signals corresponding to the monitored analyte level from the analyte sensor” in claim 11, add insignificant pre-
Furthermore, the additional limitations “a processor; and a memory, the memory storing instructions which, when executed by the processor, cause the analyte monitoring device to:” in claim 1, and “an analyte monitoring device, wherein the analyte monitoring device comprises one or more processors and a memory, the memory storing instructions which, when executed by the processor, cause the analyte monitoring device to:” in claim 11, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “receive a plurality of signals corresponding to a monitored analyte level from an analyte sensor configured to be positioned at least in part in contact with a fluid under a skin of a subject” in claim 1, and “an analyte sensor configured to generate a plurality of signals corresponding to a monitored analyte level when the analyte sensor is positioned at least in part in contact with a fluid under a skin of a subject” and “receive the plurality of signals corresponding to the monitored analyte level from the analyte sensor” in claim 11.  Such sensor set”) 102 to generate a plurality of signals corresponding to a monitored analyte level and receiving a plurality of signals corresponding to a monitored analyte level from the in vivo analyte sensor 102), and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
The additional limitations “a processor; and a memory, the memory storing instructions which, when executed by the processor, cause the analyte monitoring device to:” in claim 1, and “an analyte monitoring device, wherein the analyte monitoring device comprises one or more processors and a memory, the memory storing instructions which, when executed by the processor, cause the analyte monitoring device to:” in claim 11, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  
The additional limitations of dependent claims 2-10 and 12-20 are merely directed to and further narrow the scope of the mental process or further narrow the scope of the additional limitations that do not integrate the mental process into a practical application or are not significantly more than the mental process.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 2 and 6-10, if the “analyte sensor” is an extraneous structural element to the claimed invention, then claims 2 and 6-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because the limitations of claims 2 and 6-10 do not further limit the structural elements and functions of the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
11.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
12.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office Action.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-20, the closest prior references to the claimed subject matter are discussed below.
Desai et al., U.S. Patent Application Publication No. 2003/0050546 A1 (“Desai”), teaches the following:
receive a plurality of signals corresponding to a monitored analyte level from the analyte sensor (“single sensor”) (see “Another example involves a single sensor system. In this example, the analyte-related signals are serially obtained from a single sensor, for example, a first analyte-related signal (S.sub.1), a second analyte-related signal (S.sub.2), S.sub.3, S.sub.4, S.sub.5, etc.” in para. [0154]);
 determine a noise filtered signal (“intervening analyte-related signal” or “subsequent analyte-related signal”) based on the plurality of signals (see “In the interpolation aspect, a previous analyte-related signal and a subsequent analyte-related signal are used to estimate the intervening analyte-related signal. Further, one or more previous analyte-related signals, and/or one or more subsequent analyte-related signals may also be employed for interpolation. In the extrapolation aspect, two previous analyte-related signals are used to estimate a subsequent analyte-related signal. Further, two or more previous analyte-related signals may also be employed for extrapolation.” in para. [0161]);
select a first dropout compensated signal corresponding to the subsequent signal droput (“rolling analyte measurement values”) based on the noise filtered signal (see “Missing or error-associated signals in the series of analyte-related signals obtained from the analyte monitoring device may be estimated using interpolation before mathematically computing rolling analyte measurement values. Such missing or error-associated signals may also be estimated using extrapolation before mathematically computing rolling analyte measurement values.” in para. [0158]; and see “One embodiment of this second aspect of the present invention includes a method of replacing unusable analyte-related signals when employing an analyte monitoring device to measure an analyte amount or concentration in a subject. A series of analyte-related signals, obtained from the analyte monitoring device over time, is provided ” in para. [0162]).

Steil et al., U.S. Patent Application Publication No. 2003/013016 A1 (“Steil”), teaches the following:
determine a noise filtered signal based on the plurality of signals (see “In particular embodiments, the digital sensor values Dsig are passed through a pre-filter 400 and then a filter 402 before they are passed to the transmitter 70, as shown in FIG. 16. The filters are used to detect and minimize the effects of anomalous digital sensor values Dsig. Some causes of anomalous digital sensor values Dsig may include temporary signal transients caused by sensor separation from the subcutaneous tissue, sensor noise, power supply noise, temporary disconnects or shorts, and the like. In particular embodiments, each individual digital sensor value Dsig is compared to maximum and minimum value-thresholds. In other particular embodiments, the differences between consecutive pairs of digital sensor values Dsig are compared with rate-of-change-thresholds for increasing or decreasing values.” in para. [0243]).

However, neither Steil, Desai, nor the prior art of record teach the device of base claim 1, and the system of base claim 11, including the following, in combination with the other limitations of the base claims 1 and 11, respectively:
determine an occurrence of a subsequent signal dropout for the plurality of signals;
determine a noise-filtered signal based on the plurality of signals;
determine whether a preset time period has elapsed between the previous signal dropout and the subsequent signal dropout;
if the preset time period has elapsed, select a first dropout compensated signal corresponding to the subsequent signal dropout based on the noise-filtered signal;
if the preset time period has not elapsed, select a second dropout compensated signal corresponding to the subsequent signal dropout based on a transition using the previous dropout compensated signal and the noise filtered signal;
 compensation signal or the second dropout compensation signal; and
store the selected one of the first dropout compensation signal or the second dropout compensation signal.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/27/2021